DETAILED ACTION

Continued Examination Under 37 CFR 1.114
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 1, 2021 has been entered.
The amendment received January 21, 2021 has now been entered.  Claims 1-16, 20, 21 are cancelled claims.  Claims 17 and 26 were amended.  Claims 17-19 and 22-36 are pending.
The rejection of claims 17-19 and 22-36 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention set forth in the office action mailed November 23, 2020 is withdrawn due to the amendment dated January 21, 2021.
The rejection of claims 17-19, 22-27, and 29 under 35 U.S.C. 102(a)(1) as being anticipated by Yokoyama et al. (WO 2013/157367 A1) is withdrawn due to the amendment of the instant “Ar” group.
The rejection of claims 31, 33, and 35 under 35 U.S.C. 103 as being unpatentable over Yokoyama et al. (WO 2013/157367 A1) is withdrawn due to the amendment of the instant “Ar” group.
The rejection of claims 17-19 and 22-36 under 35 U.S.C. 103(a) as being unpatentable Tokito et al. (US 2003/0091862 A1) in view of Yokoyama et al. (WO 2013/157367 A1) is withdrawn due to the amendment of the instant “Ar” group.
The rejection of claims 17-19 and 22-36 on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 and 11-23 of U.S. Patent No. 10,696,664 is withdrawn upon further consideration.

Claim Objections
Claim 22 is objected to because of the following informalities:  
The spelling of “naphtyl” in claim 22 should be changed to “naphthyl”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 26 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent 
Claim 26 sets forth definitions for R1 and R2 groups outside the scope of parent claim 17.  Alkyl groups provided for variables R1 and R2 in claim 17 have fewer carbons than groups recited in claim 26.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17-19 and 22-36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 2011/0084254 A1).
Kim et al. discloses a polymer comprising the following for an organic light emitting device (see abstract):

    PNG
    media_image1.png
    180
    404
    media_image1.png
    Greyscale
.
In the formula, X1 may be selected as O per the phenoxazine group of instant formula 1 (see abstract).  R1 may be selected as an aryl group (see par. 13).  Ar1 may be a group Q1, which may include groups such as fluorene, carbazole, dibenzothiophene or dibenzofuran as 
Kim et al. exemplifies the following Polymer 1:
                        
    PNG
    media_image2.png
    173
    166
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    301
    436
    media_image3.png
    Greyscale
(see pages 16-17).
Also, Comparative Polymer A is taught at page 21 having required groups in a 1:1 ratio:

    PNG
    media_image4.png
    350
    271
    media_image4.png
    Greyscale
,
Polymer A reads upon claim 18 Ar1 group requirements, claim 23 formula 1-1-a where i=zero, and claim 24 1-1-c where i=zero.
	Regarding claims 19 and 22, the formula (2) of claim 17 is not required.  The Kim et al. formula meets the requirements of formula (1).  
	Regarding claim 27, a synthesis method may include a metal catalyst (see par. 61-63). More specifically, polymer 1 was made with a palladium catalyst (see par. 114).
	Regarding claim 28, a polymer is taught (see abstract).
	Regarding a formulation of claims 29 and 30, the synthesized polymer may be present with a solvent in a precipitation method (see par. 64, 105).  More specifically, polymer 1 is dissolved in solvent (see par. 114).
	Regarding claims 31-34, an organic light emitting device having Polymer 1 or Polymer A is taught (see par. 119, 121, 123-124 and see claims 19 and 20 on pages 26-27 and par. 5).
	Regarding claims 35-36, the polymer may be used at least within a hole transporting layer of a device (see Table 1 in par. 124 and see claim 17 on page 26).  (It is noted that further suitable layers for the material are also taught (see par. 101).)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17, 19, 22, and 25-36 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2011/0084254 A1).
Regarding compound claims 17, 25, and 26, Kim et al. discloses a polymer comprising the following for an organic light emitting device (see abstract):

    PNG
    media_image1.png
    180
    404
    media_image1.png
    Greyscale
.
In the formula, X1 may be selected as O per the phenoxazine group of instant formula 1 (see abstract).  R1 may be selected as an aryl group such as phenyl (see par. 13 and 37-38) per instant Ar.  Kim et al. Ar1 may be a group Q1, which may include groups such as fluorene, carbazole, dibenzothiophene or dibenzofuran as heteroarylene groups per an instant Ar1 group (see par. 21- 22).  The rightmost heteroaryl group of the above shown formula corresponds to one of an instant Ar1 group.   It is noted that instant claim 17 permits the two instant Ar1 groups to be selected as different groups.
	Regarding claims 19 and 22, the formula (2) of claim 17 is not required.  The Kim et al. formula meets the requirements of formula (1).  

	Regarding claim 28, a polymer is taught (see abstract).
	Regarding a formulation of claims 29 and 30, the synthesized polymer may be present with a solvent in a precipitation method (see par. 64, 105).  More specifically, polymer 1 is dissolved in solvent (see par. 114).
	Regarding claims 31-34, an organic light emitting device having the polymer material is taught (see par. 119, 121, 123-124 and see claims 19 and 20 on pages 26-27 and par. 5).
	Regarding claims 35-36, the polymer may be used at least within a hole transporting layer of a device (see Table 1 in par. 124 and see claim 17 on page 26).  (It is noted that further suitable layers for the material are also taught (see par. 101).)
	While Kim et al. does not exemplify all possible polymers of the formula having a and b as 0.5, X1 selected as O, and Ar1 selected as a group corresponding to an instant Ar1, given the teachings of suitable groups and variables for forming a polymer according to the Kim et al. formula,  it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to prepare the material of the reference, choosing as the material, that as described above, wherein the resultant material would also meet the limitations of the instant claims.  One would expect to achieve material within the disclosure of Kim et al. for use in a light emitting device with a predictable result and a reasonable expectation of success.
 



Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
– JP 2007-291191 A teaches a composition comprising a phosphorescence compound and a polymer having a phenoxazine repeating unit (see abstract and page (4)).
– Reactive and Functional Polymers, 67 (2007), pages 1211-1217 teaches electroluminescent polymers based upon phenoxazine and fluorene (see title, abstract, and Fig. 1 on page 1214).
- Chemistry of Materials, 20, (2008), pages 4212-4223 teaches phenoxazine-based materials for OLEDs (see title, abstract and Chart 1 on page 4214).
	 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dawn Garrett whose telephone number is (571)272-1523.  The examiner can normally be reached Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DAWN L GARRETT/Primary Examiner, Art Unit 1786